DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 7/27/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Bump (U.S. Publication 2016/0339405) in view of Kordick (U.S. Publication 2017/0273235). 
Regarding claim 1, Bump teaches an agitation control system of an agricultural system (see title); comprising: an agitator configured to induce movement of particulate material through the agricultural system (paragraph 17 feed mixer); a first motor coupled to the agricultural system (paragraph 23 teaches the use of hydraulic motors, paragraph 19 teaches the use of a hydraulic drive), the motor comprising a first sensor (paragraph 60 item 112) to detect a first temperature of the motor and to emit a signal indicative of the first temperature (paragraph 60, the data from the sensor is considered capable of sending the information to the user as taught in paragraph 49), and a controller coupled to the first motor (paragraphs 60, 61, item 106 and user device 120 are considered reading on the controller) wherein the controller is configured to receive the first signal indicative of the first temperature from the first sensor and to determine an ambient temperature from the first temperature, and wherein the controller is configured to control the motor in response to the ambient temperature (paragraph 49 teaches monitoring when temperature value exceeds a limit, and providing information to the user to correctly operate the apparatus, see paragraph 47). Regarding claim 10, Bump teaches an agricultural system (see title), comprising: a storage tank configured to receive and store particulate material (paragraph 31 teaches an agricultural feed mixer which would inherently require a tank); an agitator configured to induce movement of particulate material from the storage tank of the agricultural system to a metering system (see auger in paragraph 39, paragraph 17 second machine is taught as a planter, a seed drill, or an air seeder); a meter system coupled to the storage tank wherein the meter system is configured to meter particulate material stored in the tank (paragraph 60, tractor 100, front loader 104 and indicator 106) comprising: a first meter 

Regarding claims 1 and 10, Bump is silent to an agitator motor coupled to the agricultural system. Bump is silent to the language of claims 7, 8 and 15. 
Regarding claims 1, 7, and 10, Kordick teaches agitator motors coupled to an agricultural system (figure 1c items 20A-20F and paragraph 64). Regarding claim 8 and 15, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of temperature sensors in order to better monitor the agricultural mixing operation since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been obvious to one of ordinary skill in the art to modify the agricultural mixer of Bump with the multiple motor assembly of Kordick to allow for a more consistent seed dispensing. 
Regarding claim 2, the motor of Bump is considered reading on a meter motor since the motor of the hydraulic drive (paragraphs 23 and 19) is used to dispense seeds (second machine paragraph 17). 
Regarding claim 3, Bump teaches wherein the agitation control system determines a run time of the first motor, and wherein the agitation control system uses the run time of the first motor in combination with the first temperature of the first motor to determine the ambient 
Regarding claim 4, Bump teaches wherein the agitation control system determines an elapsed time from shutoff of the first motor, and wherein the agitation control system uses the elapsed time from shutoff in combination with the first temperature of the first motor to determine the ambient temperature (see paragraph 19, the mixer is considered capable of determining an elapsed time from the first motor and using the temperature value in combination with the time to make a determination on the ambient temperature).
Regarding claim 5, Bump teaches wherein the agitation control system does not include a sensor that directly monitors temperature of the agitator motor (paragraph 16 teaches a gearbox temperature value). 
Regarding claim 6, Bump teaches wherein the agitation control system does not include an ambient temperature sensor (paragraph 16 teaches a gearbox temperature value which is not considered reading on an ambient temperature sensor).
Regarding claim 11, Bump teaches wherein the controller determines a run time of the first meter motor, and wherein the controller uses the run time of the first meter motor in combination with the first temperature of the first meter motor to determine the ambient temperature (the controller is considered capable of operating the control system using the run time of the motor with the temperature values, see paragraph 19).
Regarding claim 12, Bump teaches wherein the controller determines an elapsed time from shutoff of the first meter motor, and wherein the controller uses the elapsed time from shutoff of the first meter motor in combination with the first temperature of the first meter motor to determine the ambient temperature (see paragraph 19, the mixer is considered capable of determining an elapsed time from the first motor and using the temperature value in combination with the time to make a determination on the ambient temperature).
Regarding claim 13, Bump teaches wherein the agitation control system does not include a sensor that directly monitors temperature of the agitator motor (paragraph 16 teaches a gearbox temperature value). 
Regarding claim 14, Bump teaches wherein the agitation control system does not include an ambient temperature sensor (paragraph 16 teaches a gearbox temperature value which is not considered reading on an ambient temperature sensor).

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 9 and 16, the prior art does not teach or fairly suggest the multiple motor configuration in combination with the temperature sensors and controller configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774